DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 10-11, 13-15, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hajimiri et al. (hereinafter “Hajimiri”, US Pat No. US2004/0124931) and in view of Palota et al. (hereinafter “Palota”, US Pat. No. 8,049,564).
As per claim 1, Hajimiri disclosed a voltage controlled oscillator (see at least fig. 2) comprising a plurality of oscillator cores (see fig. 2, 202, 204, 206, 208) coupled in series (see fig. 2) and wherein each oscillator core comprises first and second inductive 
Hajimiri disclosed the VCO comprising a primary and secondary windings (see at least fig. 3A-B) but not explicitly disclosed that windings are magnetically coupled. However, Palota disclose such VCOs circuity magnetically coupled (see at least col. 2/ln. 5-20). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Hajimiri to provide the VCO that comprises the primary and secondary windings magnetically induced, as taught by Palota, in order to reduce low ohmic losses. 
The VCO of Hajimiri and Palota further disclosed a second end of each of the first and second inductive portions is coupled to a voltage supply rail (see Palota, fig. 1, VDD).
As per claims 2 and 11, the VCO of Hajimiri and Palota further disclosed the plurality of oscillator cores comprises M oscillator cores, with M equal to 4 or more (see Hajimiri, fig. 2, 202, 204, 206, and 208 and see Palota, fig. 1, 2).
As per claims 4 and 13, the VCO of Hajimiri and Palota further disclosed a first output line coupled to one end of the common inductive loop and a second output line coupled to the other end of the common inductive loop (see Hajimiri, fig. 3A, 312 and see Palota, fig. 1, 18).
As per claims 5 and 14, the VCO of Hajimiri and Palota further disclosed the common inductive loop forms a regular polygon shape having at least four sides, and 
As per claims 6 and 15, the VCO of Hajimiri and Palota further disclosed each oscillator core has its first inductive portion positioned adjacent to a first side of the common inductive loop and its second inductive portion positioned adjacent to a second side of the common inductive loop more (see Hajimiri, fig. 3A-B and see Palota, fig. 1, as one can see that the primary and secondary windings are adjacent to each other).
As per claims 8 and 17, the VCO of Hajimiri and Palota further disclosed each oscillator core comprises a varactor (see Hajimiri, 0033 and see Palota, fig. 1, 7), and a differential amplifier  (see Hajimiri, fig. 1A, 0022 and see Palota, fig. 12), having a first output node coupled to the first end of the first inductive portion and a second output node coupled to the first end of the second inductive portion, the varactor being coupled between the first and second output nodes (see Hajimiri, fig. 3A, 302, 304, 306, 308 and see Palota, fig. 1).
As per claim 10, as rejected above in claim 1, Hajimiri further disclosed a communications device (see Hajimiri, 0003 and see Palota, col. 1/ln. 27-30) comprising an antenna circuit (inherently) configured to drive one or more antennas and a voltage controlled oscillator coupled to the antenna circuit.
As per claim 19, the VCO of Hajimiri and Palota further disclosed a control circuit (inherently) coupled to the voltage controlled oscillator, the control circuit configured to provide a control voltage to each of the plurality of oscillator cores oscillator (see Hajimiri, 0033)

As per claims 21-22, the VCO of Hajimiri and Palota further disclosed the voltage controlled oscillator of claim l, wherein the common inductive loop forms a regular polygon shape having at least four sides, and the first and second inductive portions are positioned adjacent to the sides of the common inductive loop (see Hajimiri, fig. 3A-B and see Palota, fig. 1).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the VCO of Hajimiri and Palota) and further in view of Shirinfar et al. (hereinafter “Shirinfar”, US Pat. No. 2014/0070898).
As per claims 9 18, the VCO of Hajimiri and Palota disclose the VCO comprise a plurality of oscillator cores but not specifically that each core can selectively enable. However, Shirinfar disclose such teaching (see fig. 7, S1-S2, 0049). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for the VCO of Hajimiri and Palota to incorporate such teaching, as disclosed by Shirinfar, in order to improve reliability, wherein if one or more of the oscillator cores stops functioning or stops functioning within required design .
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1 and 10 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

May 27, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643